DETAILED ACTION

This action is in reply to the application filed on 12/15/2020.
Claims 1-8 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (US 2016/0163160 A1) in view of McGraw et al. (US 2014/0279492 A1).
The present application recites a concept of capturing images of deposited notes when a fault event, such as jam, occurred.
 The independent claim 1 is disclosed as follows: Hosokawa teaches: A cassette for receiving and dispensing bills, the cassette comprising: (Original) A transaction device comprising: a banknote deposit/withdrawal port section that receives at least one of a deposit banknote or a withdrawal banknote (Hosokawa, see at least par. [0160] “The automated teller machine 1 configured as described above includes the customer interface 12 that receives operation relating to banknotes; the pay-in/pay-out port section 21 that takes in banknotes from the outside and dispenses banknotes to the outside . . .”); 
a storage box that stores banknotes (see at least par. [0160] “. . . the banknote storage boxes 26 that are provided below the classification section 22, and that store normal banknotes determined to be normal by the classification section 22 from out of the banknotes inserted into the pay-in/pay-out port section 21 . . .”);
 a conveyance section including a conveyance path on which the banknotes are conveyed between the banknote deposit/withdrawal port section and the storage box (Par. [0058]);
 a banknote identification information holding section that reads and holds banknote identification information of the banknotes conveyed on the conveyance path (Par. [0057] and see par. [0056] for reference on how the notes are classified); 
a storage detection section that detects the banknotes being stored in the storage box via the conveyance path or being fed out from the storage box via the conveyance path (par. [0085] bank notes stored in the temporary holding section, or storage, is counted. The detection of banknotes is an inherent function of the temporary holding box;
Hosokawa does not disclose the following; however McGraw teaches:
and an information presentation section that presents the banknote identification information obtained from the banknote identification information holding section associated with a detection result of the storage detection section in a case in which a fault event has arisen (McGraw et al. (US 2014/0279492 A1), par. [0005] “Methods, systems, and computer-readable media for resilient document image production are described. A self-service device, such as an automated teller machine (ATM), may receive a document, such as a check, as part of a first document deposit transaction. An image may be scanned and stored of the document. A fault may be detected during the document deposit transaction. For example, the fault may comprise a jammed check . . . ” & see at least Par. [0052] “ The method of FIG. 6 may proceed from step 607 to step 608, where it is determined whether the universal facility processed a document. For example, a fault may have been detected during a check deposit, and one or more of the captured images, additional data, and details about the faulty check deposit may have been sent to a universal facility . . .”) the image of document is captured and sent over for processing when a fault, such jam, occurs. The fault is described in par. [0017] of the specification in the instant application.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of an information presentation section that presents the banknote identification information obtained from the banknote identification information holding section associated with a detection result of the storage detection section in a case in which a fault event has arisen as disclosed by McGraw  with the invention of an ATM or banknote deposit machine as taught by Hosokawa to better access to retrieve images of the deposit notes when fault occurs (abstract).
Dependent claim 3 is disclosed as follows:
Hosokawa in view of McGraw discloses the transaction device of claim 1. However, McGraw teaches the following: wherein the banknote identification information includes an image of a banknote conveyed on the conveyance path or a banknote identification code extracted from the image (McGraw, par. [0027]) the image is captured when making a deposit, hence, there’s an image of the deposited notes when that item is conveyed on a conveyance path.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the banknote identification information includes an image of a banknote conveyed on the conveyance path as taught by McGraw with the invention of ATM or banknote deposit machine  to better access to retrieve images of the deposit notes when fault occurs (abstract).
Dependent claims 4 is  disclosed as follows:
Hosokawa in view of McGraw discloses the transaction device of claim 1. However, Hosokawa teaches the following: wherein the banknote identification information includes a number of banknotes conveyed on the conveyance path (Hosokawa, Par. [0085] & [0087]) banknotes are first counted and conveyed on the conveyance path . . .”)  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the banknote identification information includes a number of banknotes as taught by Hosokawa with the invention of ATM or banknote deposit machine  to better offer a simpler way to make a deposit and take the deposit out of the banknote depositing machine by ways of setting up the parts in the machine (par. [0006]).
Dependent claims 7 is  disclosed as follows:
Hosokawa in view of McGraw discloses the transaction device of claim 1. However, Hosokawa teaches the following: The transaction device of claim 1, wherein the transaction device is a deposit machine, a cash dispenser, or a bill exchanger (Hosokawa, abstract) atm could be considered a deposit machine.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of transaction device is a deposit machine, a cash dispenser, or a bill exchanger as taught by Hosokawa with the invention of ATM or banknote deposit machine  to better offer a simpler way to make a deposit and take the deposit out of the banknote depositing machine by ways of setting up the parts in the machine (par. [0006]).
Dependent claims 8 is  disclosed as follows:
Hosokawa in view of McGraw discloses the transaction device of claim 1. However, Hosokawa teaches the following: further comprising a temporary storage section and a classification section that are connected to the banknote deposit/withdrawal port section via a conveyance path (Par. [0057] and see par. [0056] for reference on how the notes are classified).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of comprising a temporary storage section and a classification section that are connected to the banknote deposit/withdrawal port section via a conveyance path as taught by Hosokawa with the invention of ATM or banknote deposit machine  to better offer a simpler way to make a deposit and take the deposit out of the banknote depositing machine by ways of setting up the parts in the machine (par. [0006]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (US 2016/0163160 A1) in view of McGraw et al. (US 2014/0279492 A1) in further view of Crowell (US 2007/0084911 A1).
Dependent claim 2 is disclosed: Hosokawa in view of McGraw discloses the transaction device of claim 1. However, Crowell teaches the following: wherein the information presentation section includes at least one of a device to print the banknote identification information with the sign whether the banknote should be returned to the user or not on a sheet, or a device to display the banknote identification information with the sign whether the banknote should be returned to the user or not on a screen (Crowell, par. [0005] & par. [0028]) the printer may print on the check “not negotiable” and discharged back to the customer; meaning returned check and not accepted.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of printing the banknote identification information with whether the banknote should return or not as taught by Crowell with the invention of ATM or banknote deposit machine  to better verify whether the check meet certain qualified standard (abstract).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (US 2016/0163160 A1) in view of McGraw et al. (US 2014/0279492 A1) in further view of Khan (US 2017/0324750 A1).
Dependent claim 5 is disclosed: Hosokawa in view of McGraw discloses the transaction device of claim 1. However, Khan teaches the following: further comprising: a user verification section that acquires user identification information to specify a rightful owner of a banknote (Khan, see at least Par. [0061] “The dual purposes of ID documents are to ascertain the virtual identity of the holder through providing a valid and authentic document, and also for a human authorized agent to identify the physical person as the rightful owner of the document . . .”) received by the banknote deposit/withdrawal port section, wherein the information presentation section presents the user identification information together with the banknote identification information (see at least Par. [0064] “. . . The PHYSAP 155 being depicted schematic as process flow detail in FIG. 2. The PHYSAP 155 represents an identity document issuer wherein the identity document (ID) includes a photograph of the user 165 to whom it relates and may be a physical ID document and/or an electronic ID document . . .”) the ID of the document and photograph of user to verify.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of acquiring user identification along with the banknote identification as taught by Khan with the invention of ATM or banknote deposit machine as disclosed by Hosokawa in view of McGraw    to better bind the electronic and/or physical documents to individuals at issuance at the machine (abstract).
Dependent claim 6 is disclosed: Hosokawa in view of McGraw discloses the transaction device of claim 5. However, Khan teaches the following: wherein the user verification section includes a reader that reads a cash card or a passbook, and the user identification information is account information obtained by the reader (Khan, par. [0058]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of acquiring user identification along with the banknote identification as taught by Khan with the invention of ATM or banknote deposit machine as disclosed by Hosokawa in view of McGraw  to better bind the electronic and/or physical documents to individuals at issuance at the machine (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695